eo SF ND Oe BP |] NN =

Nn NO NY NY NH NO NON NY NO F- | F-F | Fe Fe Ft |= —_=_—
CoN KN heh lelUNlmelcCODOlUlCUCOClClUOMOUCUCUGNLULUCUCCANOU a eee Nell

McGREGOR W. SCOTT

United States Attorney

ANDRE M. ESPINOSA
ROGER YANG

Assistant United States Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700

JENNIFER E. LEVY

Trial Attorney.

Counterterrorism Section

National Security Division

U.S. Department of Justice

10th and Constitution Avenue, N.W.
Washington, D.C. 20530
Telephone: (202) 514-1092

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, )
Plaintiff, ) CASENO. 2:05-CR-240-JAM-DB
)
V. ) ORDER GRANTING THE UNITED STATES’
) UNOPPOSED MOTION TO DISMISS
HAMID HAYAT, )
)
Defendant. )
)

 

 

 

This matter is before the Court on the United States’ unopposed motion to dismiss the indictment
in this case. As set forth in that motion, the Court finds:

1. On July 30, 2019, the District Court entered an order vacating defendant Hamid Hayat’s
conviction and sentence, which the United States Court of Appeals for the Ninth Circuit had earlier
affirmed. See United States v. Hayat, 710 F.3d 875 (9th Cir. 2013).

2. The District Court found that Hayat’s privately-retained defense counsel, Wahzma
Mojaddidi, provided him with Constitutionally ineffective representation during his 2006 criminal trial
for providing material support to terrorists and making false statements to government officials between

April 2003 and June 2005.

[Proposed] Order on Motion to Dismiss

 
eo fF ND A ee YD YL =

nN NY HO NHN NO NHN NHN NO YN | = =F FF Fe OOlURFllUeSOOlUaeSllUDeSl
CN BD OO Fk DY NY F&F CF CO Be DTD HO rn FF HH HY =| CO

 

 

3. On August 9, 2019, the District Court granted the parties’ joint stipulation permitting
Hayat’s release from prison after approximately 14 years in custody.

4, The government now moves this Court to dismiss, in the interest of justice, the
indictments in this case.

5. The defendant does not oppose the motion.

Accordingly, pursuant to the government’s motion, in the interest of justice, and for good cause
shown, it is hereby

ORDERED that, the indictments in this case shall be and are dismissed; and it is further

ORDERED that, status conference to address scheduling for a re-trial in this matter, currently
scheduled for February 25, 2020, shall be and is vacated; and it is further

ORDERED that, release conditions imposed on the defendant as set forth in the District Court’s
August 9, 2019 Order shall be and are terminated. |

IT IS SO ORDERED.

Date: hnoy L$ AGAO SALLI Minds
(HONORABLE JQHN A. MENDEZ
U.S. DISTRICT COURT JUDGE

[Proposed] Order on Motion to Dismiss

 
